DETAILED ACTION
Status of Claims
	Claims 23-44 are pending.
	Claims 23-27 and 38-44 are withdrawn from consideration.
	Claims 1-22 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 9 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 23-27 and 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 29 is objected to because of the following informalities:  the terms “an electrolyte supply apparatus” may be more appropriately written as “the electrolyte supply apparatus” since claim 29 indirectly depends on claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grandia et al. (US 4,304,641).
Regarding claim 28, Grandia discloses a rotary electroplating cell (title) (12) for depositing on a wafer (32) (= a deposition device for depositing material on a surface of an object), comprising a flow system (= the deposition device comprising a flow generator) a pipe (18) (= a flow generator comprising an electrolyte supply apparatus for supplying an electrolyte) and chamber (14) (= an electrolyte distribution apparatus) and a wafer carrier (40) (= an object holder for holding the object) (Figure 1, Col. 3 lines 10-32). 
Regarding claim 29, Grandia discloses wherein said flow system (= said flow generator) comprises a housing (inclusive of 14) that is open on one side, with nozzle openings (22) (= an outflow opening) facing said wafer holder (40) (= object holder), wherein said housing is connected to piping (= an electrolyte supply apparatus) so that the plating solution (= electrolyte) can be guided by way of the piping (= electrolyte supply apparatus) into said housing (14), and 
Regarding claim 34, the cathode (34) of Grandia is depicted in Figure 1 with a plurality of contact points to the wafer (32). 
Regarding claim 35, Grandia discloses a tank (12) (= overflow basin) with a sump (48) (= an overflow weir) and an opening (46) (= a drain pipe) for drawing the plating solution away from said tank and wherein said flow unit including housing (14) is arranged in said tank (Figure 1, Col. 3 lines 10-32). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 4,304,641).
Regarding claim 31, in the instant claim, the outflow opening of Grandia is considered the spacing or opening of the annular current deflector (30) which appears to be at least 80% of a width of an opening of said wafer carrier (Figure 1).  
Regarding claim 32, Grandia discloses an anode (26) which plating solution may pass from one end to the other (i.e. through) and arranged between the housing and plating and the wafer carrier (Figure 1, Col. 3 line 18).  Regarding the sizing of the height and/or width, the designation of height and width may be either direction.  The anode length in the horizontal direction, particularly if combining anodes (26), is approximately 80% of a height or width dimension of the wafer carrier opening.  
Regarding claim 33, Grandia discloses an annular current deflector (30) (=flow baffle) connected to end plate so as to deflect the current towards the wafer (Figure 1, Col. 3 lines 21-23). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 4,304,641) in view of Obata (WO 02/079548).
Regarding claim 30, Grandia discloses the claimed invention as applied above.  Grandia does not indicate the distance between the housing and the wafer carrier. 
In the same or similar field of endeavor, Obata discloses that a distance between electrodes has a recognized result including as the distance between electrodes increases the lines of electric force become parallel and a uniform plating thickness can be obtained.  Obata further teaches that when the electrode distance is increased, a plating tank would become larger (i.e. size or footprint considerations) (page 5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a device with a distance such as 2 cm between a housing and a wafer carrier because Obata teaches that the distance between electrodes has a recognized result of effecting the electric force or current and one skilled in the art would also take into account the increased sized by increasing the distance between electrodes.  The anode of Grandia is located with the flow housing.  One of ordinary skill in the art would recognize that adjusting the housing and wafer carrier distance would result in changes to the electric field profile.  Selecting a distance of 2 cm would have been an obvious engineering design choice based on the above teachings. 
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 4,304,641) in view of Lukkarila et al. (US 2009/0272644). 
Regarding claim 37, Grandia discloses the claimed invention as applied above.  Grandia does not disclose the deposition device comprising two flow generators. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising two flow generators because Lukkarila discloses that objects with intricate shape or design can receive uniform deposition over the entire surface.  It would have been obvious to modify the device of Grandia for electroplating objects with more complex structures and duplicating the plating solution flow system.  Moreover, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
  Regarding claim 36, Grandia discloses the claimed invention as applied above.  In the instant claim, the overflow basin is the sump (48) of Grandia, the overflow weir is the backside area of the wafer carrier and the opening (46) is the piping.  The tank (12) of Grandia is the retention basin.  The flow generator of Grandia is considered any aspect or element of Grandia that comprises the plating solution.  The sump (48) is arranged in the tank (12).  Grandia discloses that the plating solution is pumped to the nozzles and housing (14) (= first pump) (Col. 4 lines 15-18).  
Grandia does not disclose a pump associate with the opening (46), however, Lukkarila discloses the use of multiple pumps in any location including inside a plating tank, inside any compartment, inside an overflow compartment or inside or connected to a special electrolyte storage and agitation tank [0045].  
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,929,592 – housings with holes 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795